EXHIBIT 10.1
 
ePlus inc.
Cash Incentive Plan
Effective for the fiscal year beginning April 1, 2018


1.
Purpose



The ePlus inc. Cash Incentive Plan (the "Plan") is designed to provide
additional incentive for employees of ePlus inc. (the "Company") and its
subsidiaries by awarding performance-based cash incentive compensation. Such
awards will be designed to retain or attract, and to provide additional
incentive to employees having regard for their individual performance, business
unit performance, contributions to the Company, and/or other appropriate
considerations.


2.
Administration



(a) The Plan shall be administered by the ePlus Compensation Committee of the
Board of Directors (the "Board"). The Compensation Committee shall have full
authority to establish rules for the administration of the Plan and to make
administrative decisions regarding the Plan or awards hereunder. The
Compensation Committee may delegate its functions hereunder to the extent
consistent with applicable law.


(b) Determination binding. Unless otherwise expressly provided in the Plan, and
subject to any requirement in the Compensation Committee's charter that
decisions be ratified by the Board, all designations, determinations,
interpretations, and other decisions under or with respect to the Plan, any
award, or any award agreement or certificate shall be with and in the sole
discretion of the Compensation Committee, may be made at any time, and shall be
final, conclusive, and binding upon all persons, including the Company, any
subsidiary, any participant, any holder or beneficiary of any award, and any
employee of the Company or any subsidiary.


(c) Section 409A. Awards under the Plan are intended to comply with or meet an
exception from the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, ("Code"), and the Plan shall be so administered and
interpreted. The deferral of receipt of any Award under Section 8(b) shall be
permitted only at such time and under such procedures as comply with Code
Section 409A. References to a termination of employment under the Plan shall
mean the date of a "separation from service" within the meaning of Code Section
409A(a)(2)(A)(i). If the participant is a "specified employee" within the
meaning of Code Section 409A(a)(2)(B)(i) at the time of the participant's
termination of employment, any nonqualified deferred compensation subject to
Code Section 409A that would otherwise have been payable under this Plan as a
result of, and within the first six (6) months following, the participant's
"separation from service" and not by reason of another event under Section
409A(a)(2)(A), will become payable six (6) months and one (1) day following the
date of the participant's separation from service or, if earlier, the date of
participant's death.


3.
Awards



(a) Determination of Participation and Award Amounts. The Compensation Committee
will determine participants in the Plan and the terms and amounts of each
participant's minimum, target, and maximum award opportunities hereunder. 
Participants shall be selected from Company employees.


(b) Award Type. Awards shall be in the form of annual cash payments of specified
percentages of base salary or target award amount, which are paid based upon the
achievement of pre-established annual corporate, unit, and/or individual
performance objectives.


(c) Earning Awards. Awards shall be paid hereunder to the extent the Company and
the participant achieve Performance Goals as specified by the Compensation
Committee.  Each award agreement will identify the minimum, target, and maximum
levels of performance required for payment of the related award.


(d) Award Period. The Compensation Committee shall fix the period during which
performance is to be measured and the time at which the value of the annual
incentive is to be paid.


1

--------------------------------------------------------------------------------

(e) Payment Date. Except in cases of death or disability, an award for a fiscal
year shall be paid in a lump sum as soon as practicable after the end of the
fiscal year for which it was earned, and no later than the next December 31st
following such fiscal year.


(f) Adjustment or Clawback of Awards. In the event it is determined that an
award was paid based on incorrect financial results, the Compensation Committee
will review such payment. If the amount of the payment would have been lower had
the level of achievement of applicable financial performance goals been
calculated based on the correct financial results, the Compensation Committee
may, in its sole discretion, lower the amount of such payment so that it
reflects the amount that would have been paid based on the correct financial
results and, to the extent permitted by applicable law, require the
reimbursement by the participant of any amount paid to or received by the
participant with respect to such award. Additionally, cash payments under this
Plan are subject to recovery by the Company to the extent required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and the
Sarbanes-Oxley Act of 2002 and any regulations promulgated thereunder.


4.
Participants



Nothing in the Plan shall prevent a participant from being included in any other
employee benefit or stock option or purchase plan of the Company or from
receiving any other compensation provided. Neither the Plan nor any action taken
thereunder shall be understood as giving any person any right to be retained in
the employ of the Company or any subsidiary, nor shall any person (including
participants in a prior year) be entitled as of right to be selected as a
participant in the Plan any subsequent year.


5.
Amendment/Termination of the Plan



The Compensation Committee may amend, suspend, or terminate the Plan in whole or
in part at any time; provided, however, that, except as provided in Section 3(f)
above, the Committee may not eliminate or reduce an Award Amount, or modify a
Performance Goal, in a fully executed Award Agreement except by entering into an
Amended Award Agreement agreed to and signed by the participant; and, provided
further, that if in the Compensation Committee's judgment such amendment,
suspension, or termination would have a material effect on the Plan, such
amendment, suspension, or termination must be ratified by the Board.



6.
Termination of Employment; Transfer Restrictions



(a) In the event of a conflict between this Plan and an individual's written
employment agreement, the terms of the employment agreement shall prevail.
Furthermore, the employment agreement shall control in any matter on which this
Plan is silent.


(b) Except as otherwise provided in this Section 6, to be entitled to payment of
an award, an employee must remain employed by Company as of the end of the
fiscal year for which an incentive payment is earned. In the event a participant
has an employment agreement with the Company that provides for payments in the
event of death or disability, then the terms of the employment agreement shall
control.  If there is not an employment agreement that defines "disability,"
then the term "disability" shall mean for this purpose the employee's physical
or mental inability to perform the duties of his or her position for a
continuous period of not less than six months, or which is likely to result in
death, and which renders the employee incapable of performing his or her
customary and usual duties for the Company with or without a reasonable
accommodation as required by law.


Termination Due to Death or Disability.  If a participant's employment with the
Company terminates due to death or disability, and the participant does not have
an employment agreement with the Company, or the employment agreement does not
address death or disability, then the Compensation Committee may in its
discretion make a payment to the participant or his or her beneficiary, as the
case may be, up to an amount equal to the value of the target award for the
relevant Award Period in which the termination occurs, multiplied by a fraction,
the numerator of which is the number of months (including partial months) in the
period beginning on the first day of the relevant Award Period and ending with
the date as of which the participant's employment with the Company so
terminated, and the denominator of which is the number of months in such Award
Period. Any such payment shall be made in a lump sum within sixty (60) days of
the date of termination of the participant's employment due to death or
disability unless otherwise required by law.


2

--------------------------------------------------------------------------------

Termination Due to Retirement. If a participant's employment with the Company
terminates due to retirement, the Compensation Committee may in its discretion,
following the conclusion of the Award Period, make a payment to the participant
up to an amount equal to the value of the award that otherwise would have been
received based on the extent to which Performance Goals are determined to have
been met by the Compensation Committee for the entire Award Period, multiplied
by a fraction, the numerator of which is the number of months (including partial
months) in the period beginning on the first day of the relevant Award Period
and ending with the date as of which the participant's employment with the
Company so terminated, and the denominator of which is the number of months in
such Award Period. Any such payment shall be made at the time the payment would
have been made had there been no termination of employment due to retirement. 
Solely for purposes of this Plan, "retirement" means a voluntary termination of
employment by the participant after age 65.
 
(c) Awards under the Plan are unfunded obligations of the Company. No award, and
no right under any award shall be assignable, alienable, saleable, or
transferable by a participant other than by will or by the laws of descent and
distribution. Each award, and each right under any award, shall be payable only
to the participant, or, if permissible under applicable law, to the
participant's guardian or legal representative and any purported pledge,
alienation, attachment, or encumbrance thereof shall be void and unenforceable
against the Company.


7.
Effectiveness



The Plan shall be effective for all awards issued for the fiscal year beginning
April 1, 2018, and thereafter.  


8.
Criteria



(a) Performance Goals. Performance Goals for awards may include, but are not
limited to, one or more of the following, either individually, alternatively or
in any combination, applied to either the Company as a whole or to a business
unit or affiliate, or to a service or product, or a group of services and
products, and measured either annually or cumulatively over a period of years,
on an absolute basis or relative to a pre-established target, to a previous
year's results or to a designated comparison group, in each case as specified by
the Compensation Committee in the Award Agreement: revenue, sales, gross margin,
gross profit, earnings before tax ("EBT"), net income or earnings, EBT margin,
earnings before interest, tax, depreciation and amortization ("EBITDA") ,
earnings per share, return on total capital, return on equity, cash flow,
operating profit, operating margin, financing origination volume.  Performance
Goals may be subject to adjustment as provided in an Award Agreement,  to remove
the effects of (1) the incentive compensation expenses by the Company for
payments under the Plan, (2) a change in accounting principle, (3) all items of
revenue, gain or loss determined by the Company's Board to be extraordinary or
unusual in nature and not incurred or realized in the ordinary course of
business; and (3) any revenue, gain or loss attributable to the business
operations of any entity acquired or disposed of by the Company during the Award
Period.  The Committee may also determine, at the time of grant, to exclude the
effect of legal fees and income relating to litigation matters, and specific
non-cash charges, such as goodwill impairments.
 
 
3

--------------------------------------------------------------------------------